Citation Nr: 0302652	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1. Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a higher evaluation for residuals of a 
shell fragment wound of the left buttock and sacroiliac 
region, currently rated as 20 percent disabling.

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

4.  Entitlement to individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to 
suicidal thoughts, depression, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

2.  The veteran does not experience symptoms to a degree that 
he has total occupational and social impairment due to PTSD.  

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left buttock and sacroiliac region are 
manifested by pain, numbness, and painful scarring.

4.  The veteran's lumbar disc disease did not begin in 
service, is not related to his service-connected residuals of 
a shell fragment wound, and is not otherwise attributable to 
military service.

5.  Given the Board's grant of an increased (70 percent) 
rating for PTSD and the award of a separate 10 percent rating 
for scarring, infra, the veteran is now service connected for 
PTSD, evaluated as 70 percent disabling; residuals of a shell 
fragment wound of the left buttock and sacroiliac region, 
evaluated as 20 percent disabling; scars associated with a 
shell fragment wound of the left buttock and sacroiliac 
region, evaluated as 10 percent disabling; and residuals of 
squamous cell carcinoma of the larynx, evaluated as 30 
percent disabling.  The combined disability rating is 90 
percent.

6.  The veteran's service-connected disabilities are of such 
severity that they combine to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  A 70 percent rating for service-connected PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130 (Diagnostic Code 9411) (2002). 

2.  The criteria for an assignment of a disability rating in 
excess of 20 percent for muscle damage due to shell fragment 
wound of the left buttock and sacroiliac region have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.56, 
4.73 (Diagnostic Code 5317) (2002).

3.  A separate 10 percent rating for scarring associated with 
a shell fragment wound of the left buttock and sacroiliac 
region is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (Diagnostic Codes 7803, 
7804) (2002); 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7804)).

4.  The veteran does not have lumbar spine degenerative disc 
disease that is the result of disease or injury incurred in 
or aggravated by active military service; the veteran's 
lumbar spine degenerative disc disease is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2002). 

5.  The criteria for an award of TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 4.16 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran first contends that his service-connected PTSD 
and shell fragment wound residuals warrant higher evaluations 
than those currently assigned.  In this regard, the Board 
notes that disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

PTSD

In the veteran's case, the recent evidence of record includes 
a September 2000 letter from a representative from the 
management at the veteran's place of employment.  The 
representative recommended that the veteran pursue the option 
of disability retirement based on the fact that he continued 
to lose work time due to a back injury and PTSD.  The 
representative noted that the veteran had lost work time over 
the past five years due to PTSD.  The representative noted 
that the veteran's physicians rendered both of these health 
conditions permanent.  The representative concluded that the 
veteran was not expected to ever be able to return to his old 
job and perform all of the required duties of such position.  

A September 2000 VA treatment record indicates that the 
veteran had been having personality conflicts with his 
supervisor.  The veteran indicated that he needed to take 
some days off from work to prevent himself from becoming 
agitated and aggressive at work.  The examiner noted that the 
veteran continued to have PTSD symptoms, which were 
manageable with medications.  No active suicidal or homicidal 
thoughts were noted.  The examiner noted that the veteran 
seemed to be able to take care of his activities of daily 
living.  To help the veteran manage his PTSD, the examiner 
recommended that he avoid any significantly stressful 
situations at work, and that he should not be allowed to work 
more than eight hours per day with no duty on his days off or 
holidays.   

The veteran was afforded a VA examination in November 2000.  
The veteran reported that he had an excessive amount of 
stress related to his work with the United States Postal 
Service.  He was recently divorced for a third time, and 
lived alone.  He stated that his anger and his explosive 
outbursts scared his wife.  He stated that he felt increasing 
amounts of stress at work exacerbated his PTSD symptoms.  The 
veteran felt as if he was on patrol at work.  He described 
himself as a loner.  He stated that he usually became nervous 
around crowds and when driving in busy traffic.  He had 
difficulty sleeping.  He stated that he was irritable, short-
fused, and quick-tempered.  He recalled a recent incident at 
work, when a colleague made fun of his PTSD symptoms, and the 
veteran had to force himself to exercise self control to 
avoid exploding in violence.  He feared losing his job on 
account of his increased irritability and anger.  He stated 
that he was forgetful and that he had misplaced mail at work.  
He was easily startled by loud noises.  He reported feeling 
depressed, and of having thoughts of suicide, but he had no 
plans or intentions.  He stated that he had engaged in 
reckless behavior in endangering his safety, but he had not 
attempted suicide.  He stated that he stayed by himself, had 
no hobbies, and had few, if any friends.  He sometimes went 
for drives by himself for relaxation.  Upon examination, the 
veteran was neatly dressed and well groomed.  His speech was 
coherent.  His affect and mood were anxious.  He gave an 
impression of being irritable and angry.  His thought 
processes were goal-directed, but did not reflect any bizarre 
ideas.  The examiner noted that the veteran appeared to be 
experiencing nightmares and flashbacks of his Vietnam 
experiences.  He did not report any thoughts of suicide or 
homicide at the time of the examination.  He was alert and 
oriented to time, place, and person.  He was diagnosed with 
PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 49 based upon serious 
psychological symptoms and serious social impairment due to 
his PTSD.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2002).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

For the reasons that follow, the Board finds that the 
totality of the evidence, and resolving reasonable doubt in 
favor of the veteran, supports a conclusion that the veteran 
is entitled to a 70 percent rating.  

The record in this case indicates that the veteran has 
experienced suicidal thoughts and feelings of depression.  
Furthermore, while the veteran has not attempted suicide, he 
did admit to engaging in reckless behavior.  Additionally, 
the evidence shows that the veteran has had impaired impulse 
control in that his anger and explosive outbursts had 
contributed to his third divorce.  The veteran also indicated 
that his anger threatened his employment, and the Board notes 
that the management at the veteran's place of employment 
suggested that the veteran pursue a disability retirement.  
The evidence also indicates that the veteran has had 
difficulty in adapting to stressful circumstances.  The 
veteran repeatedly complained of the stressful conditions at 
his work, and had to take time off from work to avoid 
becoming agitated and aggressive due to his work-related 
stress.  The medical evidence also indicates that the veteran 
has had difficulty in establishing and maintaining effective 
work and social relationships.  He reported that he had a 
personality conflict with his supervisor, and had few 
friends.  He described himself as a loner, and had just gone 
through his third divorce.  Indeed, there is occupational and 
social impairment with deficiencies in most areas. 

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders were amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996). 

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 70 percent 
rating-occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased (70 percent) 
schedular rating is warranted for PTSD.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2002). 

As for whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The evidence of record does not establish that the 
veteran had gross impairment in his thought processes or 
communication or grossly inappropriate behavior.  There is no 
indication that the veteran has additional or persistent 
psychotic symptoms.  While the veteran has been described as 
having suicidal thoughts, there is no indication that he 
displays other symptomatology reflective of a 100 percent 
rating.  There is no indication that he was continually 
unable to perform his regular activities of daily living.  
The evidence does not indicate that the veteran was 
disoriented to time or place.  Additionally, although the 
veteran has reported some memory loss, this memory loss did 
not appear to be of the names of his close relatives, his 
occupation, or his own name. 

The Board also notes that the veteran's recent GAF score of 
49, is consistent with a 70 percent disability rating as it 
represents serious symptoms (e.g., suicidal ideation, sever 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep job).  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). Indeed, it is the criteria for the 70 percent rating 
that specifically refer to disturbances akin to those 
experienced by the veteran as described by the record-
problems with suicidal thoughts, depression, and the 
inability to establish and maintain effective relationships, 
etc.  Consequently, the Board finds that his symptoms are 
best represented by the criteria for the 70 percent rating. 



Shell Fragment Wound

The veteran's service medical records include an April 1968 
treatment record that indicates that the veteran suffered a 
fragment wound from a grenade in April 1968.  It was noted 
that the fragment had entered the veteran's back in the 
sacral region just to the left of the midline, and  
superficially exited from the left buttocks.  The veteran had 
no shocks, no fracture, no nerve damage, and no artery 
damage.  The wounds were debrided. In May 1968, the veteran 
complained of pain at an old wound.  Upon examination, the 
veteran's wound was well healed, and he was tender at S1.  A 
July 1968 treatment record indicates that the veteran 
complained of pain in his right lower back at the sight of an 
old wound.

Also of record is an October 1971 VA examination.  He 
recently had noted soreness associated with his shell 
fragment wound scars after prolonged standing.  X-rays of the 
pelvis showed no fracture, dislocation, or other bone or 
joint abnormality.  An examination of the left sacroiliac 
region of the back showed a 2 1/2 inch oblique scar.    No 
tenderness or spasm was noted, and the range of motion was 
normal.  Straight leg raises were normal.  Upon examination 
of the left hip, there was a 3 inch scar at the anterior edge 
of the buttock behind greater trochanter of the left hip 
involving the gluteus superficially.  Range of motion was 
normal.  No neurovascular involvement was noted.  He was 
diagnosed with scars from a shell fragment wound of the lower 
left back and left buttock.  

VA treatment records dated in January 1994 indicate that the 
veteran complained of back pain on the left going down into 
his leg for the first time since 1970.  He indicated that 
sometimes his leg became numb.  Upon examination, the veteran 
could ambulate without apparent distress.  He had no 
vertebral tenderness or muscle spasms.  Straight leg raises 
were decreased on the left to 45 degrees.  Range of motion 
was slightly decreased.  He was diagnosed with low back pain.

VA treatment records dated in May 1994 indicate that the 
veteran complained of low back pain and numbness of the left 
hips and thigh.  Upon examination, the examiner found no 
tenderness or muscle spasm. 

The veteran was afforded a VA examination in August 1994.  He 
reported that he worked as a mailman carrying a mail sack 
door to door.  He complained of moderate pain in the lumbar 
and left buttocks since 1970.  He had numbness and tingling 
in the posterior left thigh intermittently.  Upon 
examination, the spine was straight without spasm.  Forward 
flexion was to 115 degrees, backward extension to 35 degrees, 
lateral flexion bilaterally to 45 degrees, and rotation 
bilaterally to 80 degrees.  He had a healed scar 5 
centimeters diagonal to the left iliac crest, 1/4 inch deep and 
freely movable.  He had no palpable shell fragment wound.  
There was a 7-centimeter scar of the left lower buttocks, 1/4 
inch deep and freely movable.  Straight leg raises were 
negative bilaterally.  X-rays of the lumbar spine showed some 
straightening of the lumbar spine, but otherwise normal.  
Left buttock x-rays were normal.  Neither x-rays showed any 
retained fragment.  He was diagnosed with status-post shell 
fragment wound scars of the left buttocks and left sacroiliac 
region.  

The veteran was afforded a VA examination in November 2000.  
Upon examination, the veteran walked well with a normal heel-
toe gait.  His posture was good.  Examination of the scars 
revealed that there was one scar near the left sacroiliac 
region of the back, measuring about 4 centimeters in length.  
This was only skin deep without any adhesions, and it was 
pale looking.  There was no tissue loss, and he complained of 
pain on palpation.  There was also another scar measuring 
seven centimeters in length near the left lower gluteal fold.  
There was no adhesion, neither was there any pain or tissue 
loss.  Power was satisfactory.  

An examination of the low back revealed that the muscle tone 
was good without any spasm or atrophy.  The veteran 
complained of pain near the lumbosacral area in the midline 
region.  Range of motion revealed extension of 20 degrees 
with complaint of pain at the end of motion, and flexion of 
45 degrees with complaint of pain at the end of motion.  
Right and left lateral flexion was 20 degrees with complaint 
of pain and rotation was 20 degrees with complaint of pain.  
Both lower limbs were negative for any neurologic deficiency, 
and the straight leg raises were 50 degrees with a negative 
Lasegue test.  The sacroiliac strain was not painful on 
either side.  X-rays of the lumbosacral spine revealed very 
minimal degenerative changes of the disc areas (multiple 
level).   X-rays of the pelvis revealed normal bony 
structures.  There was no evidence of metallic foreign body 
in the soft tissue and sacroiliac joint was satisfactory.  
The veteran was diagnosed with a history of a shrapnel wound 
of the left lower back and buttock area with residual scars.

The veteran's residuals of an injury to the left buttock, 
Muscle Group XVII, has been rated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5317, pursuant to which the severity of injuries to Muscle 
Group XVII is evaluated.  

Diagnostic Code 5317 states that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to the rating criteria of Diagnostic Code 5317, a 20 
percent rating is warranted if impairment of this muscle 
group is moderate.  If it is moderately severe, a 40 percent 
rating is warranted.  Finally, if the impairment is severe, a 
50 percent rating is warranted.  38 C.F.R. § 4.73 (Diagnostic 
Code 5317).  

The cardinal signs and symptoms of muscle damage are:  loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2002).

The criteria for the evaluation of residuals of healed 
shrapnel wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present. The objective findings are entrance and, if present, 
exit scars which are so situated as to indicate a track of a 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, or loss of 
muscle substance or loss of normal firm resistance of muscles 
compared with the sound side.  The tests of strength and 
endurance of the muscle groups involved (compared with the 
sound side) give positive evidence of impairment.  38 C.F.R. 
§ 4.56.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form. The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  (a) x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56.

The Board finds that based upon the preponderance of the 
evidence, a rating in excess of 20 percent is not warranted 
for the veteran's shell fragment wound as the evidence of 
record does not suggest that these residuals are moderately 
severe or worse in nature.  Although the veteran's service 
medical records indicate that the veteran was treated for a 
shell fragment wound in service, the evidence of record does 
not indicate that the veteran's muscle symptomatology is 
consistent with a higher rating.  The Board acknowledges that 
the veteran contends that he currently suffers from pain, 
loss of power, weakness, and a lower threshold of fatigue, 
however, the medical evidence of record does not indicate 
that there is a loss of deep fascia, muscle substance, or 
normal firm resistance of the muscles compared with the sound 
side.  In fact, muscle tone was good, without atrophy.  In 
addition, there was no adhesion or tissue loss, and power was 
satisfactory.  The evidence also does not show that the 
veteran was unable to keep up at work due to his shell 
fragment wound residuals.  These findings more closely 
correspond, at best, to the moderate level of disability 
contemplated by a 20 percent rating under Diagnostic Code 
5317. As such an increased rating under Diagnostic Code 5317 
is not warranted.  

Next, because this issue on appeal requires rating all 
service-connected residuals of his injury, and because the 20 
percent rating currently in effect has been assigned by the 
RO in accordance with muscle injury rating criteria 
(Diagnostic Code 5317), the Board will consider whether the 
veteran is entitled to a separate compensable rating for any 
scarring.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The Board notes that by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating the skin.  See 67 Fed. Reg. 
49,590 (2002).  As indicated above, where the law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The Board notes that the veteran was provided 
with notice of the change in the rating criteria in a 
December 2002 letter, and was given the opportunity to 
provide additional evidence or argument on the issue on 
appeal.  The veteran indicated in January 2003 that he had no 
further evidence or argument to present on this issue.  There 
is no prejudice to the veteran in the Board's adjudication of 
the claim under both sets of criteria.  Bernard, supra.

Under the rating criteria in effect prior to August 2002, 
scars, superficial, poorly nourished, with repeated 
ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (Diagnostic Code 
7803) (2002).  Under Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warranted a 10 percent disability rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2002).  Under Diagnostic Code 7805, 
other scars were to be rated on the limitation of the part 
affected.  38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Under rating criteria in effect from August 30, 2002, scars, 
other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  Scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7801)).

Under the new rating criteria, scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion that are of an area or areas of 144 square 
inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  Scars in widely separated areas, 
as on two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7802)).

Under the revised rating criteria, superficial, unstable 
scars warrant a 10 percent evaluation under Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of skin over the scar.  A superficial scar 
is not one associated with underlying soft tissue damage.  67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7803)).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.   The revised criteria of 
Diagnostic Code 7805 are essentially the same as the former 
criteria for Diagnostic Code 7805 as other scars are to be 
rated on the limitation of the affected part.  67 Fed. Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Codes 7804, 7805)).

In the veteran's case, resolving reasonable doubt in the 
veteran's favor, a separate 10 percent disability rating for 
the veteran's scarring is warranted under the new rating 
criteria of Diagnostic Code 7804, as the medical evidence of 
record indicates that the veteran's scars associated with his 
shell fragment wound were painful upon examination.  67 Fed. 
Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7804)).  

However, a rating in excess of 10 percent is not warranted 
under either the old or the new rating criteria.  The medical 
evidence does not indicate that the veteran's shell fragment 
wound scars have produced functional impairment of his 
buttocks or back beyond what is already contemplated in his 
20 percent disability rating under Diagnostic Code 5317.  As 
such, a rating in excess of 10 percent for scarring is not 
warranted under the former criteria for Diagnostic Code 7805.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7805) (2002).  

Additionally, a rating in excess of 10 percent for scarring 
is not warranted under the new criteria.  The medical 
evidence of record does not indicate that the veteran's shell 
fragment wound scarring includes soft tissue damage or causes 
limited motion in an area or areas exceeding 12 square 
inches.  As such, a rating in excess of 10 percent under the 
revised criteria for Diagnostic Code 7801 is not warranted.  
In addition, the veteran could not be afforded a rating in 
excess of 10 percent under the revised criteria for 
Diagnostic Codes 7802 and 7803 as 10 percent is the maximum 
rating allowable under these codes.  Furthermore, as stated 
above, there is no medical evidence of record that the 
veteran's shell fragment wound scars have produced functional 
impairment of his buttocks or his back beyond what is already 
contemplated in the 20 percent disability rating assigned 
under Diagnostic Code 5317.  As such, a separate rating under 
the new criteria for Diagnostic Code 7805 is not warranted.  
67 Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7802, 7803, 7805)).

While the Board recognizes that residuals of shell fragment 
wounds may be entitled to a separate rating under 38 C.F.R. § 
4.124a on account of neurologic impairment, nothing in the 
record indicates that the veteran meets the criteria for a 
separate compensable rating for neurologic impairment.   See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Although the 
record indicates that the veteran has complained of pain and 
numbness, the Board notes that the veteran has been examined 
by VA examiners, none of whom has indicated that the 
veteran's symptomatology includes any neurologic impairment. 
Therefore, a disability rating under 38 C.F.R. § 4.124a would 
be inappropriate.  

As such, the Board finds that the veteran's shell fragment 
wound residuals warrant a 20 percent rating under Diagnostic 
Code 5317, and a separate 10 percent rating under the new 
rating criteria of Diagnostic Code 7804.  38 C.F.R. § 4.73 
(Diagnostic Code 5317) (2002); 67 Fed. Reg. 49,590 (2002) (to 
be codified at 38 C.F.R. § 4.118 (Diagnostic Code 7804)).

Degenerative Disc Disease

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The veteran's service medical records include a September 
1967 entry examination which shows that the veteran denied 
having any recurrent back pain.  The veteran's spine was 
normal upon examination.  An April 1968 treatment record 
indicates that the veteran suffered a fragment wound from a 
grenade in April 1968.  It was noted that the fragment had 
entered the veteran's back in the sacral region just to the 
left of the midline, and that it superficially exited from 
the left buttock.  The veteran had no fractures.  In May 
1968, the veteran complained of pain at an old wound site.  
Upon examination, the veteran was tender at S1.  A July 1968 
treatment record indicates that the veteran complained of 
pain in his right lower back at the site of an old wound.  In 
March 1969, it was noted that the veteran had large cysts on 
his back, and that the cysts were excised.  In a November 
1970 examination, the veteran's spine was found to be normal 
upon clinical evaluation. 

VA treatment records dated in January 1994 indicate that the 
veteran complained of back pain and numbness in his left leg 
for the first time since 1970.  He was diagnosed with low 
back pain.

VA treatment records dated in May 1994 indicate the veteran 
reported that he had injured his back in 1969.  He reported 
that he had low back pain, and had had a shrapnel wound in 
the low back.  He was diagnosed with chronic low back pain 
without any significant changes. 

The veteran was afforded a VA examination in August 1994.  He 
complained of moderate pain in the lumbar spine since 1970.  
He had intermittent numbness and tingling in the posterior 
left thigh.  X-rays of the lumbar spine showed some 
straightening of the lumbar spine, but were otherwise normal.

Private medical records include a March 1999 MRI of the 
lumbar spine.  The veteran was diagnosed with chronically 
bulging annuli without superimposed disc herniation at L4-5 
and L5-S1.  

The veteran was afforded a VA examination in November 2000.  
He reported that he received a shrapnel injury to his lower 
back on the left side and buttock area during service.  The 
veteran complained of pain near the lumbosacral area in the 
midline region, and indicated that his back pain had worsened 
over the previous two years.  An examination of the low back 
revealed that the muscle tone was good without any spasm or 
atrophy.  There was no scoliosis.  X-rays of the lumbosacral 
spine revealed very minimal degenerative changes of the disc 
areas on multiple levels.  The examiner noted that there was 
evidence of very mild degenerative changes in the lumbar disc 
spaces with manifested limitation of motion.  The examiner 
opined that it was not likely that his degenerative disc 
disease of the lumbosacral spine was related to the wound to 
the left buttock and sacroiliac region.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for degenerative disc 
disease.  Although the veteran has a current disability, the 
November 2000 the examiner specifically opined that the 
veteran's degenerative disc disease was not likely related to 
his service-connected wound of the left buttock and 
sacroiliac region.  In other words, in response to the 
question of whether the veteran's degenerative disc disease 
was caused or made worse by service-connected disability, the 
examiner indicated that there was no such association.  This 
opinion stands uncontradicted in the record.  VA medical 
records and private medical records do not support the 
veteran's contention that his degenerative disc disease was 
related to his service-connected shell fragment wound 
residuals.  

As for direct service connection (38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a)), the medical evidence of record does 
not indicate any relationship between the veteran's 
degenerative disc disease and service.  Although service 
medical records indicate that the veteran complained of back 
pain and had a cyst removed from his back during service, his 
spine was later found to be normal upon examination.  
Furthermore, no health professional has linked the veteran's 
degenerative disc disease to his military service.  As such, 
there is no basis for finding that the veteran's degenerative 
disc disease was directly incurred in or aggravated by 
service.

Therefore, the Board concludes that the only evidence 
indicating that the veteran's degenerative disc disease is 
related to service are his own statements.  In this regard, 
it should be pointed out that, while the veteran is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since military service, there 
is no indication that he is competent to comment upon 
diagnosis or the time of onset of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

Regarding the issue of entitlement to TDIU, the Board notes 
that such a rating may be assigned where the schedular rating 
is less than total and the disabled person is-in the 
judgment of the rating agency-unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  This is so, provided that, if there is only 
one such disability, it is rated at 60 percent or more; if 
there are two or more disabilities, at least one of those 
must be rated at 40 percent or more and combined amount to a 
rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. § 4.16.

The record discloses that service connection is in effect for 
PTSD, now evaluated as 70 percent disabling; residuals of a 
shell fragment wound of the left buttock and sacroiliac 
region, evaluated as 20 percent disabling; scars associated 
with a shell fragment wound of the left buttock and 
sacroiliac region, evaluated as 10 percent disabling; and 
residuals of squamous cell carcinoma of the larynx, evaluated 
as 30 percent disabling.  The combined disability rating is 
90 percent.  Therefore, the veteran's disability evaluations 
meet the criteria of § 4.16(a), in that the combined 
disability rating is in excess of 70 percent, and one of the 
veteran's service connection disabilities, PTSD, is rated as 
more than 40 percent disabling.  To assign a total rating 
under § 4.16(a), however, there also must be a finding that 
the veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.

In the veteran's case, VA treatment records dated from 
February to December 1994 indicate that the veteran reported 
that he felt overwhelmed at work secondary to his PTSD 
symptoms.  The records indicate that the veteran was taking 
sick leave from his job due to his sleepless nights and work 
related stress. 

Also of record is a December 1994 VA examination.  The 
examiner reported that the veteran's work history had been 
good in that he had worked 11 years with an automobile 
manufacturer before he quit, and then had worked for the post 
office for 13 years.  He was assigned a GAF of 70.  

VA treatment records dated from February to May 1995 indicate 
that the veteran reported that he was unable to go to work as 
a letter carrier because he was afraid he might lost his 
control due to his anxiety and irritability.

At a June 1995 hearing, the veteran indicated that he had had 
problems with his supervisors at work, and indicated that 
some of the jobs only lasted for a short time.  

Also of record is a pay stub received by VA in September 1996 
which shows that the veteran had used 200 hours of sick leave 
in 1996.  

VA treatment records dated from January 1996 to June 1996 
indicate that the veteran reported having an increase in his 
irritability and stress level at work due to a change in 
supervisors.  He reported that he was angry at his 
supervisor, and felt that he had an unrealistic workload.  He 
felt that he was not able to produce at the production level 
expected.  

Also of record is a June 1996 letter from the veteran's 
employer.  It indicates that the veteran had received a 
letter of warning due to his failure to maintain regular 
attendance at his job.  The letter shows that the veteran had 
used 88 hours of sick leave from December 1995 to June 1996.   
The veteran did not maintain his assigned schedule and did 
not make every effort to avoid unscheduled absences.  

VA hospital records dated in July 1996 indicate that the 
veteran reported that he had an increase in his PTSD symptoms 
predominately related to work related tensions and 
relationship difficulties.  The veteran stated that most of 
his problems were related to difficulties with his 
supervisor, who had been unreasonably demanding.  The veteran 
had been reprimanded for missing work, and was worried about 
losing his job.  The veteran reported that after his 
discharge from service, he worked for over a year at an 
automobile parts company, and then worked at a automobile 
manufacturer for 11 years.  He went to school for law 
enforcement, and worked for a sheriff, but quit after six 
months.  The veteran reported that he had also worked as an 
insurance salesman for approximately six to nine months.  He 
was then employed at the post office for 15 years, and was 
having trouble with his supervisor there.  He was assigned a 
GAF of 40 upon admission.

Also of record is a January 1997 VA examination.  The veteran 
reported that he had a high school diploma, and had attended 
college for two years.  He was employed as a letter carrier.  
He admitted that he had been fired from various jobs in the 
past because he did not like authority.  He also reported 
that he usually had difficulty getting along with people.  He 
reported that he felt that he was being persecuted by his 
supervisor.  The examiner noted that his industrial 
adaptability seemed to be fair.  The veteran was assigned a 
GAF score of 60.  

A December 1998 VA examination indicates that the veteran had 
missed 717 hours of work in 1998 due to complications from 
his carcinoma of the larynx, including dryness of the throat.  
The examiner noted that when delivering the mail, the veteran 
had to stop frequently and use artificial saliva.

As indicated above, a September 2000 VA treatment record 
indicates that the veteran had been having conflicts with his 
supervisor.  The veteran indicated that he needed to take 
some days off from work to prevent himself from becoming 
agitated and aggressive.  The examiner recommended that he 
avoid any significantly stressful situations at work, and 
that he should not be allowed to work more than eight hours 
per day, with no duty on his days off or holidays.   

As indicated earlier, also of record is a September 2000 
letter from the veteran's employer which indicates that it 
was recommended to the veteran that he pursue the option of 
disability retirement based on his continual lost work time 
due to a back injury and PTSD.  The employer noted that the 
veteran had lost work time over the previous two years due to 
his back injury, and over the previous five years due to 
PTSD.  The employer concluded that the veteran was not 
expected to ever be able to return to his old job and perform 
all of the required duties of such position.  

The veteran was afforded a VA examination in November 2000. 
He stated that he felt that his work-related stress 
exacerbated his PTSD symptoms.  He feared losing his job on 
account of his increased irritability and anger.  He stated 
that he was forgetful and that he had misplaced mail at work.  
The examiner assigned a GAF score of 49 based upon serious 
psychological symptoms and serious social impairment due to 
his PTSD.  

In his November 2000 TDIU claim, the veteran indicated that 
his back and PTSD disabilities began to affect his full-time 
employment as a letter carrier in December 1998.  The veteran 
reported that he was restricted to light duty work, and had 
lost a quarter of his work time due to his disabilities. 

Also of record is a February 2001 letter from the Office of 
Personnel Management, which indicates that the veteran's 
application for disability retirement had been approved. 

Upon review of the evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.  
Although the record indicates that a non-service connected 
back disability has possibly contributed to his 
unemployability, the evidence of record also tends to show 
that the veteran is unemployable due to his service-connected 
disabilities.  The record indicates that the veteran's 
service-connected PTSD was exacerbated by his stress at work, 
and that he had missed many hours of work due to his service-
connected carcinoma and PTSD disabilities.  In addition, the 
record indicates that although the veteran had worked at his 
most recent job for over 10 years, he was ultimately 
encouraged to retire due, at least in part, to his PTSD 
symptomatology.  In addition, the veteran's employer 
indicated that the veteran was not expected to ever be able 
to return to his old job and perform all of the required 
duties of such position.  Furthermore, although the veteran's 
GAF scores have differed greatly, the Board notes a decline 
in the scores with the most recent GAF score being 49.  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  
Accordingly, the Board finds that the criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities have been met, and TDIU is 
warranted under 38 C.F.R. § 4.16.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) applies in 
this case.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claims.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the veteran's claims and 
of the elements necessary to be granted the benefits sought.  
This is evidenced by the rating action of January 2001, the 
statement of the case issued in December 2001, and a March 
2001 letter from the RO to the veteran, which informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained by 
VA.  The Board notes that the RO obtained the veteran's 
service medical records and post-service VA and private 
medical records medical records.  Additionally, the Board 
points out that although the veteran indicated in his August 
2000 TDIU claim that he had received additional private 
treatment for a back disability, he did not indicate that 
this treatment provider linked his degenerative disc disease 
to service.  Therefore, to the extent possible, VA has 
obtained all pertinent records from sources identified by the 
veteran with regards to his claims, including his 
post-service VA treatment records.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the issue of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2002).  In this case, 
although the veteran has a current diagnosis of degenerative 
disc disease, there is no medical evidence of record that 
suggests that this disability is related to his period of 
service.  Thus, there is no indication, except by way of 
unsupported allegation, that his degenerative disc disease 
may be associated with his period of active duty.  In other 
words, objective analysis of the veteran's condition has been 
undertaken on examination and no relationship to service was 
found.  Consequently, given the standard of the duty-to-
assist regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions.  After 
a review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing awards of monetary benefits.

The appeal for a disability rating in excess of 20 percent 
for muscle damage due to a shell fragment wound of the left 
buttock and sacroiliac region is denied.

A separate 10 percent rating for scarring associated with a 
shell fragment wound of the left buttock and sacroiliac 
region is granted, subject to the laws and regulations 
governing awards of monetary benefits.

Service connection for lumbar spine degenerative disc disease 
is denied.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

